Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action responsive to applicant’s request for continuing examination of 7/12/2022.  Claims 1, and 3-5, and 7-13 are pending and allowed.  Claims 2 and 6 are cancelled.   

Priority
	Applicant’s claim of priority to application as a national stage entry of PCT/JP2017/019605 with International Filing Date: 05/25/2017 which claims foreign priority to application 2016-214385, filed 11/01/2016 in Japan is acknowledged. 

Allowable Subject Matter
	Claims 1, 3-5, and 7-13 are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 	
	The following is an examiner's statement of reasons for allowance: The prior art neither discloses nor suggest:  An information processing device comprising a CPU for acquiring device-related information on a moving object in which a mounted energy supply unit serving as an energy supply unit for supplying energy to a power source is replaceably mounted and which is propelled with energy supplied by the mounted energy supply unit and the cpu selecting a facility recommended to perform replacement of the energy supply unit out of facilities that store a stored energy supply unit serving as an energy supply unit replaceable with the mounted energy supply unit, generates, after the selection of the facility, a route information for the CPU to perform route 
guidance to the one or more facilities selected and that are able to replace the mounted energy supply unit with the stored energy supply unit, wherein the device-related information includes information on a residual quantity of the mounted energy supply unit and information on a load that is provided to the moving object and is driven upon reception of supply of energy from the mounted energy supply unit, transmits, to a device mounted in the moving object, contro! data including the route information and the load control information, determines, after the selection of the facility, whether control of the load is necessary so that the moving object reaches the selected facility, generates a load control information and for controlling the load so that energy consumed by the load is reduced when it is determined that the control of the load is necessary, wherein a residual quantity of the stored energy supply unit is managed by a management device so as to be within a predetermined range during storage of the stored energy supply unit in the facility and when the facilities are selected wherein-the control unit the CPU transmits, to the management device, control data for instructing the management device to cause a residual quantity of a predetermined stored energy supply unit out of the stored energy supply units stored in the selected facilities to be equal to a target value over the predetermined range, In combination with: the CPU calculates a date-and-time at which the vehicle reaches the selected facilities where the replacement of the energy 
supply unit from the mounted energy supply unit to the predetermined stored energy supply unit is performed, and transmits, to the management device, control data for instructing the management 
device to start charging for the purpose of setting the residual quantity to the target value so that 
the predetermined stored energy supply unit reaches the target value at a timing before a 
predetermined time period from the date-and-time at which the vehicle reaches the selected facilities.
	Of particular interest is Hershlovitz et al.  which teaches: An information processing device comprising a CPU for acquiring device-related information on a moving object in which a mounted energy supply unit serving as an energy supply unit for supplying energy to a power source is replaceably mounted and which is propelled with energy supplied by the mounted energy supply unit and the cpu selecting a facility recommended to perform replacement of the energy supply unit out of facilities that store a stored energy supply unit serving as an energy supply unit replaceable with the mounted energy supply unit, generates, after the selection of the facility, a route information for the CPU to perform route 
guidance to the one or more facilities selected and that are able to replace the mounted energy supply unit with the stored energy supply unit, wherein the device-related information includes information on a residual quantity of the mounted energy supply unit and information on a load that is provided to the moving object and is driven upon reception of supply of energy from the mounted energy supply unit, transmits, to a device mounted in the moving object, contro! data including the route information and the load control information, 
determines, after the selection of the facility, whether control of the load is necessary so that the moving object reaches the selected facility, generates a load control information and for controlling the load so that energy consumed by the load is reduced when it is determined that the control of the load is necessary, wherein a residual quantity of the stored energy supply unit is managed by a management device so as to be within a predetermined range during storage of the stored energy supply unit in the facility and when the facilities are selected wherein-the control unit the CPU transmits, to the management device, control data for instructing the management device to cause a residual quantity of a predetermined stored energy supply unit out of the stored energy supply units stored in the selected facilities to be equal to a target value over the predetermined range.
	Hershlovitz et al.  does not teach nor suggest: determines, after the selection of the facility, whether control of the load is necessary so that the moving object reaches the selected facility, generates a load control information and for controlling the load so that energy consumed by the load is reduced when it is determined that the control of the load is necessary, wherein a residual quantity of the stored energy supply unit is managed by a management device so as to be within a predetermined range during storage of the stored energy supply unit in the facility and when the facilities are selected wherein-the control unit the CPU transmits, to the management device, control data for instructing the management device to cause a residual quantity of a predetermined stored energy supply unit out of the stored energy supply units stored in the selected facilities to be equal to a target value over the predetermined range, 
in combination with: the CPU calculates a date-and-time at which the vehicle reaches the selected facilities where the replacement of the energy 
supply unit from the mounted energy supply unit to the predetermined stored energy supply unit is performed, and transmits, to the management device, control data for instructing the 
management device to start charging for the purpose of setting the residual quantity to the target value so 
that the predetermined stored energy supply unit reaches the target value at a timing before a 
predetermined time period from the date-and-ime at which the vehicle reaches the selected facilities.
Of further interest is Ishibashi which teaches: it determines, after the selection of the facility, whether control of the load is necessary so that the moving object reaches the selected facility, generates a load control information and for controlling the load so that energy consumed by the load is reduced when it is determined that the control of the load is necessary.   Ishibashi does not teach charging the battery for swapping in advance to a target charge level.  
Of further interest is Gutman which teaches: wherein a residual quantity of the stored energy supply unit is managed by a management device so as to be within a predetermined range during storage of the stored energy supply unit in the facility and when the facilities are selected wherein-the control unit the CPU transmits, to the management device, control data for instructing the management device to cause a residual quantity of a predetermined stored energy supply unit out of the stored energy supply units stored in the selected facilities to be equal to a target value over the predetermined range. Calculating an arrival time at the swapping facility and reserves a bay time for the swap duration and recalculates a route itinerary based on the arrival time and swap out time.  Gutman does not initiate a charging of a battery for swapping to reach the target level coinciding with the vehicle arrival time. 
	Of further interest is: Penilla et al. which teaches: estimating a vehicle arrive time to the battery swap station, reserves battery at a target level for swapping and reserves an exchange bay or reserves a charging station duration for recharging the existing onboard battery to a duration necessary to reach a target charge.  But Perilla et al. does not teach charging the battery for swapping in advance to a target charge level.  

Conclusion
	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MICHAEL E BUTLER whose telephone number is (571)272-6937.
The examiner can normally be reached on Tuesday, Wednesday, or Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing
using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.E.B/Examiner, Art Unit 3655        

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655